Relator’s conviction by the city magistrate, holding the Domestic Relations Court, was by a tribunal of competent jurisdiction. As to the relator its judgment is final until reversed on appeal. The writ of habeas corpus does not bring up for review the court’s rulings as to the legal effect of the annulment decree entered by the Nevada court on the wife’s default. (People ex rel. Farrington v. Mensching, 187 N. Y. 27; People ex rel. Price v. Hayes, 151 App. Div. 561.) The order of the justice at Special Term dismissing the writ is, therefore, affirmed. Jenks, P. J., Rich, Putnam, Blackmar and Kelly, JJ., concur.